Citation Nr: 0202535	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of special monthly compensation 
based on the need for aid and attendance of another person.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), that discontinued the veteran's award 
of special monthly compensation based on the need for aid and 
attendance. 


FINDINGS OF FACT

1.  Service connection for schizophrenia was established by 
means of a March 1969 rating decision, which assigned a 100 
percent rating, effective January 1969. 

2.  In May 1996, the RO awarded special monthly compensation 
based on the need for aid and attendance of another person at 
the rate provided under 38 U.S.C.A. § 1114(l) (West Supp. 
2001) from the date of the January 3, 1996 hospitalization.

3.  At the time special monthly compensation based on the 
need for aid and attendance of another person was assigned, 
the veteran had been recently hospitalized, was delusional, 
was not taking his medication, was not showering and was no 
longer driving.

4.  In December 1999, the RO was notified that the veteran 
was driving, living alone and taking his own medication.

5.  At the time the RO proposed to discontinue the award of 
special monthly compensation based on the need for aid and 
attendance of another person in June 2000, the veteran had 
resumed driving, was taking his medication, and was attending 
to the wants of nature and his daily personal needs and 
improvement had been shown.

6.  Prior to the reduction, the veteran and his guardian were 
given notice of the proposed reduction and an opportunity to 
be heard.


CONCLUSION OF LAW

The regulatory requirements for reducing the award of special 
monthly compensation based on the need for aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1114(l), 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.344, 3.350 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a November 2000 rating decision that 
discontinued the assignment of special monthly compensation 
based on the need for regular aid and attendance.  There has 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA at the time of the rating 
decision on appeal, VA's duties have been fulfilled for the 
following reasons.  

The duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim has been 
met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  By virtue of the proposed rating 
decision, the rating decision on appeal, the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to continue receipt of special monthly compensation based on 
the need for aid and attendance.  In March 2001, the RO 
issued a letter that explained the newly enacted provisions 
of the VCAA, explained the evidentiary deficits in the case 
and offered the appellant an opportunity to submit additional 
evidence to support the contentions.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  A hearing was scheduled before the Board 
via video-conferencing, but the veteran did not report 
although given an additional opportunity to do so.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded VA examinations in 1996 and 2000 that specifically 
addressed the question of the need for aid and attendance of 
another person.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection for schizophrenia was established in a 
March 1969 rating decision and a total rating was assigned.  
The veteran was determined incompetent from January 1970 and 
a guardian was appointed.  

In January 1996 the veteran was admitted to the VA Medical 
Center for treatment of his schizophrenia during an 
exacerbation.  Apparently he was paranoid and delusional.  
His sister said that he had been threatening the family and 
causing disturbances in convenience stores.  He could not 
drive his car or do his cooking.  At the time of admission he 
was psychotic and non-compliant with his medications.  He was 
medicated and improved over time.  Historically, he had been 
non-compliant with his medications.  Special efforts were 
made to work with his sisters to get them to agree to 
supervise the veteran and get him to take his medications and 
keep his appointments.  The veteran agreed to work with his 
sisters in this discharge plan.  

In April 1996, the veteran himself submitted a claim wherein 
he indicated that he lived next door to his sister and wanted 
her to be named his aid and attendant.  He stated that he 
mostly needed help with the cooking.

A VA examination was conducted in May 1996.  The examiner was 
asked whether the service connected mental condition was so 
severe that the veteran required the regular aid and 
attendance of another individual in meeting his daily self-
care needs.  On mental status examination, the veteran was 
fairly neatly dressed and exhibited a well-trimmed mustache.  
He had come with his sister.  He sat in an odd position with 
his body leaning markedly over to his right and his head in 
an exaggerated position.  When asked why he sat that way he 
stated it was a side-effect of being in the Army.  
Thereafter, he sat up fairly straight in his chair without 
showing any particular discomfort.  He spoke spontaneously in 
a fragmented fashion.  His speech showed poverty of thought, 
repetition, and preservation.  He displayed an inappropriate 
smile throughout the session.  During questioning, it 
appeared that he had come close to setting his house on fire 
a number of times when he was cooking.  He forgot to take his 
medication, to change his clothing and to take showers.  His 
sister would have to insist he take a shower before she would 
take him to church.  He had become a very poor driver.  His 
psychotic state was so severe that he required the regular 
aid and attendance of another individual to meet his daily 
self-care needs and to take him to the various places that he 
was required to go.

In a May 1996 rating decision, the RO assigned special 
monthly compensation based on the need for regular aid and 
attendance at the rate provided under 38 U.S.C.A. § 1114(l) 
(West Supp. 2001) from the date of the January 3, 1996 
hospitalization.

In December 1999, the Veterans Services Center Manager 
received the following memorandum from another division of 
VA:

Recently one of our Field Examiners 
visited the veteran.  It was found that 
the veteran is operating a vehicle.  He 
is using it to go around to pay his bills 
and going out to eat.  He states that the 
doctors at VA Medical Center, [] told him 
he could operate the vehicle.  When the 
Field Examiner wanted to know the mileage 
on his vehicle, he took the keys out of 
his pocket to crank the car so [the] 
Field Examiner could get the digital 
mileage.  [The veteran] is receiving 
special monthly compensation of aid and 
attendance since he is not supposed to be 
able to take his ADL's [activities of 
daily living].  He lives along [sic], 
pays someone to clean his house and takes 
his own medication.  

A VA psychiatric and an aid and attendance examination were 
conducted in April 2000.  At the time of the psychiatric 
examination, the claims folder was reviewed.  The veteran and 
his sister were interviewed.  The veteran was living next 
door to his sister.  He took care of most of his needs.  He 
made his coffee or tea.  He operated a microwave oven.  He 
went out to restaurants.  He took pride in laundering his 
clothes and using the washer and drier provided by his 
guardian.  He took his medicine.  He seemed childish and 
immature.  He spent most of his time at home listening to 
television and radio.  He had some social life, and went to 
church and to the VFW three times a week.  On mental status 
examination, his affect was rather flat.  He was groomed to a 
standard that was above average.  His clothes were very clean 
and his shoes well shined.  He exhibited what were probably 
manifestations of tardive dyskinesia.  He made it clear that 
he wanted the examiner to recommend that his sister continue 
to get her check.  He needed her for cooking, for driving 
long distances, and to take care of him if he got into 
trouble.  He only drove to the store and back.  His sister 
confirmed that he took care of his medicine, clothing, and 
many of his meals.  Her role was "making sure" about 
things, and she emphasized how frequently lately she was 
driving him to his appointments.  She did not speak of any 
need to protect him from suicide or ordinary household 
dangers.  The veteran was not competent to manage his 
financial affairs. 

On the aid and attendance examination, it was noted that the 
veteran was brought to the examination by his sister.  He was 
not permanently bedridden.  His vision was better than 5/200.  
He was able to care for his personal hygiene, and able to do 
all self-care.  He could travel by himself on foot or by car 
for short distances.  He was continent of bowel and bladder 
function.  He denied any significant dizziness but appeared 
to have occasional loss of memory.  Typically, the veteran 
got up in the morning, washed up, dressed, ate breakfast, 
watched television, went out in the yard, came back, ate 
lunch, watched television or listened to the radio, ate 
supper, helped with some home chores and then went to bed.  
On physical examination his gait was normal.  He was able to 
use both upper extremities normally for activities such as 
self-feeding, dressing, shaving and toileting.  Lower 
extremities were normal and he had no significant 
weightbearing, balance, or propulsion deficit.  There was no 
significant limitation in his spine and no limitation in his 
breathing.  He was able to walk two or three blocks without 
taking a rest.  He had a significant mental/psychiatric 
condition that was likely to be permanent and he was disabled 
mentally.

In a May 2000 rating decision, the RO proposed to discontinue 
the award of special monthly compensation on account of the 
need for aid and attendance based on improvement.  The 
veteran and appellant were afforded notice of the proposal in 
June 2000 and offered an opportunity to submit evidence and 
appear at a hearing.  The veteran and appellant did not 
respond.  In a November 2000 rating decision, special monthly 
compensation based on the need for aid and attendance was 
discontinued from February 1, 2001.  The veteran and 
appellant were afforded notice of the same in December 2000.  
The appellant submitted a Notice of Disagreement in December 
2000 and subsequently perfected an appeal.  

The veteran's sister submitted a statement in support of the 
claim that accompanied the VA Form-9.  In sum, she contended 
that her brother needed supervision to take his medications 
and someone to drive him to the VA Medical Center.  The 
veteran's problem had nothing to do with bowel problems, 
dressing himself, walking, using a microwave, or washing 
himself.  He could drive short distances in their small town, 
but not long distances.  When he was released from the 
hospital, they said he had to have someone watch over him or 
he would have to stay, and she was named the aid and 
attendant.  Sometimes he refused to take his medication and 
then he had a setback.  During these times he hallucinated, 
had memory loss, was disagreeable and restless, neglected his 
personal hygiene and had many other troubles.  The field 
examiner and psychiatrists gave misleading impressions of his 
condition.

He was seen in the VA Medical Center outpatient clinic in 
March 2001.  He was accompanied by his sister and was more 
restless than usual.  Both were concerned because his aid and 
attendance had been discontinued.  He was doing fair at 
present and had not had any recent hospitalizations, but he 
was not functioning without considerable assistance from his 
sister.  She always accompanied him for appointments, as he 
was unable to drive the 40 miles to the clinic from home.  He 
continued to have delusional thinking that was usually of a 
paranoid nature.  He had hallucinations at times and 
significant involuntary movements secondary to long-term use 
of antipsychotic medications.  On mental status examination 
he was almost in perpetual motion with writhing hand motions 
and facial distortions.  His mood was irritable and restless.  
He was delusional and when challenged about his 
hallucinations he became very restive and angry.  He was very 
limited in his ability to care for his basic needs.  He could 
dress himself but he could not plan or prepare meals.  He had 
to depend on his sister or eat out.  He continued to need 
help with his finances and could easily be taken advantage of 
if he did not have assistance.  It was noted that he was 
severely impaired and definitely needed assistance in his 
every day living.  He was considered 100 percent disabled and 
needed aid and assistance in order to meet his basic 
hygienic, nutritious and financial needs.

In pertinent part, special monthly compensation is payable 
where a veteran suffers from service-connected disability 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2001); 38 C.F.R. § 3.350(b) 
(2001).  

The determination of the factual need for regular aid and 
attendance is subject to the criteria of 38 C.F.R. 
§ 3.352(a), which provide that the need for the regular level 
of aid and attendance allowance shall be considered to be: 
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; 
and (5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

Since special monthly compensation based on the need for aid 
and attendance was not in effect for five or more years, this 
case is not subject to the requirements set forth at 38 
C.F.R. § 3.344(a) and (b) (2001).  38 C.F.R. § 3.344(c) 
(2001).

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue 
has been in effect for five or more years.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations." Brown, 5 Vet. App. at 421.  Thus in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2001).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time special monthly compensation was assigned, the 
evidence reflected an acute exacerbation of the symptoms 
associated with service connected schizophrenia.  At the time 
of his inpatient admission in 1996 he was delusional.  The 
report of the 1996 VA examination reflected that he had come 
close to setting his house on fire a number of times when he 
was cooking.  He forgot to take his medication, to change his 
clothing and to take showers.  The medical examiner had 
indicated that his psychotic state was so severe that he 
required the regular aid and attendance of another individual 
to meet his daily self-care needs.

The evidence developed by the field examiner and in 
subsequent medical examinations and records reflects 
improvement under the ordinary conditions of life.  The 
appellant had resumed driving, and was taking care of all of 
his daily self-care needs.  He fed himself, operated a 
microwave oven, dressed himself, bathed himself.  He had no 
recent hospitalizations.  He was making his own coffee and 
tea.  He took his own medications.  The evidence developed 
that was the basis for the reduction demonstrated improvement 
in that the appellant did not require and had not required 
any recent inpatient hospitalization for service connected 
schizophrenia.  A factual need for aid and attendance was no 
longer shown.  The evidence did not show the presence of 
incapacity, either physical or mental, which required care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  We 
have considered the March 2001 provider's conclusion that the 
veteran needed aid and assistance in order to meet his basic 
hygienic, nutritious and financial needs.  However, the 
evidence clearly established that the veteran was cleaning 
himself, was maintaining above-average hygiene and was 
feeding himself or driving himself out to eat.  A need for 
oversight in financial transactions does not form the basis 
for special monthly compensation based on the need of aid and 
attendance.  Therefore, there is no factual showing of a need 
for aid and attendance and the provider's conclusion is 
afforded little probative value.  

Here, the veteran is currently evaluated as 100 percent 
disabled due to schizophrenia.  He has also been determined 
incompetent for VA purposes in connection with his ability to 
handle the disbursements of his funds.  Obviously, by virtue 
of his service-connected total disability rating, the 
veteran's significant impairment due to service-connected 
disability is recognized.  As per his sister's report, her 
need to "make sure" about things is addressed in the 
current rating.  Her need to monitor the veteran, which we do 
not doubt based on the severity of the veteran's 
schizophrenia, does not form the basis for an award of 
special monthly compensation based on the need for aid and 
attendance.  Her need to drive him long distances does not 
form the basis for such an award.  The fact that the veteran 
is no longer capable of responsibly disbursing his own funds 
or that he satisfies the criteria for a 100 percent schedular 
evaluation for his psychiatric impairment, does not require 
the conclusion that he is unable to care for his daily 
personal needs without the regular assistance from others.  

We hold that improvement has been shown and that the criteria 
for special monthly compensation based on the need for aid 
and attendance are no longer met.  As the appellant was 
afforded notice of the proposed reduction and an opportunity 
to be heard, we hold that the discontinuance of special 
monthly compensation based on the need for aid and attendance 
was proper.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

Restoration of an award of special monthly compensation based 
on the need for aid and attendance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

